Title: To Alexander Hamilton from James McHenry, 7 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 7. 1800
          
          I have received your letter of the ——— ultimo enclosing the Commission of Samuel Flagg Junr. a first Lieutenant in the fourteenth regiment of Infantry—You will be pleased to cause it to be notified to Mr. Flagg that his resignation has been accepted—and inform me of the time he retires from the regiment.
          I enclose you a letter from Daniel Jones soliciting the discharge of Henry Fonnemore, his apprentice lad, who has been inlisted by Captain Charles Marles—You will take such order therein as may be proper—
          I am Sir with great respect Your obed servant.
          
            James McHenry
          
          Major Genl. Hamilton
        